        Case 3:14-mc-00125-RNC Document 20 Filed 01/19/21 Page 1 of 1




                                                          January 19, 2021

The Honorable Robert W. Chatigny, USDJ
Abraham Ribicoff Federal Building
Federal Courthouse Building
450 Main Street, Room 228
Hartford, CT 06103

       Re:    Motion for Sanctions against Non-Party
              Daniel E. Carpenter in Universitas v. Nova Group, Inc.
              Case No. 14-MC-001025 – RNC

Dear Judge Chatigny:

         I have never been a party in the above captioned case. I just learned today from the
attorney for CFG, Attorney Grayson Colt Holmes that Universitas had filed a motion for
sanctions against me and a number of other parties that I have no control over. Contrary to the
filing by Universitas, I do not own a Denali, I was not served, and I do not own the stock of
Carpenter Financial Group, Inc.

       Attorney Holmes has agreed to file this for me on PACER and to speak with your Clerk as
to how you would like me to respond – either as a Motion to Dismiss pursuant to Rule 12(b)(6)
or with a cross motion for sanctions pursuant to Rule 1927.

       As always, I appreciate Your Honor’s help on this as I am proceeding pro se in my
criminal case.

       Thank you for your help and guidance on this.


                                                          Respectfully submitted,


                                                          Daniel Carpenter
                                                          NON PARTY
                                                          18 Pond Side Lane
                                                          West Simsbury, CT 06092
